Case: 22-10061      Document: 00516493858         Page: 1     Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 3, 2022
                                   No. 22-10061                    Lyle W. Cayce
                                                                        Clerk

   Jamie Wazelle; Tay Aung; Elizabeth Casel; Manivanh
   Chanthanakhone; Manuel Contreras, et al,

                                                            Plaintiffs—Appellants,

                                       versus

   Tyson Foods, Incorporated; Ernesto Sanchez; Kevin
   Kinikin; Farren Fernandez,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:20-CV-203


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The district court denied plaintiffs’ motion to remand, concluding
   federal officer removal jurisdiction existed in this case. That conclusion runs
   counter to this court’s later holding in Glenn v. Tyson Foods, Inc., 40 F.4th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10061         Document: 00516493858               Page: 2      Date Filed: 10/03/2022




                                          No. 22-10061


   230 (5th Cir. 2022). For the same reasons we found federal officer removal
   jurisdiction lacking in Glenn, we vacate the district court’s orders dismissing
   plaintiffs’ claims and denying remand to state court, and remand for further
   proceedings.
                                                I.
           Plaintiffs, forty-one employees of Tyson Foods, Incorporated, sued
   Tyson and three Tyson managers in Texas state court alleging negligence and
   gross negligence based on the defendants’ failure to institute protective
   measures against COVID-19 at the Tyson plant in Amarillo, Texas.1
   Plaintiffs also alleged premises liability claims against Tyson. Defendants
   removed the case to the United States District Court for the Northern
   District of Texas, asserting federal officer removal jurisdiction, 28 U.S.C.
   § 1442(a)(1), and federal question jurisdiction, 28 U.S.C. § 1331. Defendants
   then moved to dismiss under Federal Rule of Civil Procedure 12(b)(6).2
   Plaintiffs opposed dismissal and alternatively moved for leave to amend.
   Plaintiffs also moved to remand.
           The district court denied plaintiffs’ motion to remand, concluding
   federal officer removal jurisdiction existed.3 Because the court found federal


           1
            In their initial petition, filed July 23, 2020, plaintiffs named only the managers as
   defendants; however, on August 17, 2020, plaintiffs filed an amended petition adding
   Tyson as a defendant.
          Plaintiff Tin Soe also alleged a claim of wrongful death both individually and as a
   personal representative of the Estate of Maung Maung Tar.
           2
               After the Texas Legislature enacted the Pandemic Liability Protection Act
   (PLPA), Tyson filed a supplemental motion to dismiss, contending plaintiffs’ allegations
   did not fit within the narrow exceptions to the PLPA’s protection.
           3
             More specifically, the court concluded that Tyson was “acting under” a federal
   officer’s direction due to Tyson’s “critical infrastructure” designation and subsequent
   direct work with the Department of Agriculture and the United States Food Safety and
   Inspection Service to guarantee that there was an adequate food supply. The court further




                                                 2
Case: 22-10061           Document: 00516493858              Page: 3       Date Filed: 10/03/2022




                                            No. 22-10061


   officer removal jurisdiction existed, it did not address whether federal
   question jurisdiction also existed. The court then dismissed the managers,
   determining that plaintiffs failed to assert that the managers owed them a
   duty distinct from any duty owed by Tyson.4 The district court initially
   denied Tyson’s motion to dismiss and supplemental motion to dismiss and
   granted plaintiffs’ motion for leave to amend as to Tyson. But the court
   ultimately granted Tyson’s motion to dismiss plaintiffs’ second amended
   complaint, concluding plaintiffs failed to assert a claim given the
   implementation of the PLPA. Plaintiffs timely appealed.
                                                 II.
           Plaintiffs contend the district court erred in denying their motion to
   remand because neither federal officer removal jurisdiction nor federal
   question jurisdiction exists. Plaintiffs also assert that the district court erred
   in granting defendants’ motions to dismiss because it lacked jurisdiction over
   the case. Defendants respond that the district court should be affirmed in all
   respects.        Defendants do not address federal question jurisdiction,
   presumably because the district court did not reach their alternative basis for
   removal on that ground. Under the circumstances, we likewise decline to
   address federal question jurisdiction for the first time on appeal. But we agree
   with plaintiffs that federal officer removal jurisdiction is lacking.
           In Glenn, 40 F.4th 230, this court addressed federal officer removal
   jurisdiction and whether Tyson was “acting under” direction of the federal
   government in keeping its poultry processing plants open during the early



   found a connection between the federal officer’s directions and plaintiffs’ claims and that
   defendants had asserted a plausible defense, i.e., preemption under the Federal Meat
   Inspection Act (FMIA).
           4
               The court denied plaintiffs’ request for leave to amend as futile.




                                                   3
Case: 22-10061      Document: 00516493858             Page: 4   Date Filed: 10/03/2022




                                       No. 22-10061


   months of the COVID-19 pandemic. We concluded that Tyson was not
   acting under direction of the federal government and that federal officer
   removal jurisdiction thus did not exist over claims materially identical to
   those at issue here. Id. at 232. We reasoned that although the food industry
   was designated as “critical infrastructure,” “the federal government’s
   guidance to critical infrastructure industries was nonbinding.” Id. at 234–35
   (internal quotation marks omitted). Thus, “[t]ry as it might, Tyson [could
   not] transmogrify suggestion and concern into direction and control.” Id. at
   232.
          Rather than regurgitate Glenn’s analysis, we simply state that Glenn
   controls the outcome in this case as well. Federal officer removal jurisdiction
   is lacking. Id. at 237. However, because the district court did not address
   whether federal question jurisdiction exists as to the plaintiffs’ claims in its
   order denying remand, we return the case for the court’s consideration of
   that issue, in the light of Glenn and other recent precedent, in the first
   instance.
                                   *        *         *
          We VACATE the district court’s orders dismissing plaintiffs’ claims
   and denying remand to state court. This case is REMANDED to the
   district court for further proceedings consistent with this opinion.
                                                VACATED AND REMANDED.




                                            4